          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

TRACEY E. GREEN
Reg. #12098-045                                           PETITIONER

v.                      No. 2:18-cv-60-DPM

GENE BEASLEY, Warden, Forrest City Low                   RESPONDENT

                            JUDGMENT
     Green's petition is dismissed with prejudice.



                                                     v
                                D.P. Marshall Jr.
                                United States District Judge
